Name: COMMISSION REGULATION (EEC) No 2283/93 of 13 August 1993 revoking Regulation (EEC) No 2059/93 concerning the stopping of fishing for plaice by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 17. 8 . 93 Official Journal of the European Communities No L 205/7 COMMISSION REGULATION (EEC) No 2283/93 of 13 August 1993 revoking Regulation (EEC) No 2059/93 concerning the stopping of fishing for plaice by vessels flying the flag of Germany therefore be permitted ; -whereas consequently it is neces ­ sary to revoke Commission Regulation (EEC) No 2059/93, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 2059/93 (3) stopped fishing for plaice in the waters of ICES division III a Skagerrak by vessels flying the flag of Germany or registered in Germany ; Whereas Denmark transferred on 22 July 1993 to Germany 100 tonnes of plaice in the waters of ICES divi ­ sion III a Skagerrak ; whereas fishing for plaice in the waters of ICES division Ili a Skagerrak by vessels flying the flag of Germany or registered in Germany should Article 1 Commission Regulation (EEC) No 2059/93 is hereby revoked. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 August 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 207, 29 . 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 187, 29. 7 . 1993, p. 17.